Citation Nr: 1243485	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  04-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for arthritis (however diagnosed, to include psoriatic and rheumatoid arthritis), claimed as secondary to a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to December 1969, to include service in the Republic of Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In August 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was before the Board in December 2007 and December 2011 when, in pertinent part, the Board reopened the claim of service connection for a skin disorder, and remanded the case for additional development.  

The Board notes that the Veteran's claim of service connection for arthritis was previously characterized as service connection for "rheumatoid arthritis".  To afford him the broadest scope of review, the Board has characterized the claim as encompassing any arthritis, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.  

2.  The Veteran's skin complaint in service was acute and resolved; a skin disorder (to include cutaneous T-cell lymploma (CTCL)) was not manifested in service or for many years thereafter; and the preponderance of the evidence is against a finding that any current skin disorder is related to the Veteran's service or to any event therein, to include exposure to herbicides.  

3.  The Veteran's arthritis was not manifested in service or in the first postservice year, and is not shown to be related to his service.  


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  

2.  Service connection for arthritis is not warranted; the claim of service connection for such disability as secondary to a skin disorder lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A January 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records (to include records from the Social Security Administration (SSA)) have been secured.  The RO arranged for VA examinations in December 2005 and January 2012.  The Board finds that the January 2012 examination was adequate for rating purposes, as the examiner considered the reported history of the Veteran, and conducted a thorough medical examination, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).   The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Factual Background

The Veteran's STRs include an October 1969 report noting his complaint of a fungus-type rash in the scrotal area.  On December 1969 service separation examination, the Veteran's skin, extremities, and spine were normal on clinical evaluation; he reported having or having had skin diseases - no further explanation was provided.  He denied having or having had swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; painful or "trick" shoulder or elbow; back trouble of any kind; or "trick" or locked knee.  Personnel records show he served in Vietnam from December 1968 to December 1969.  

On October 1970 VA examination, the no skin or musculoskeletal system abnormalities were noted.  

A May 1971 lay statement from D.A.B., who identifies himself as a fellow serviceman, indicates that he provided treatment in Vietnam to the Veteran and 6 to 8 other servicemen for a form of fungal infection that strongly resembled ringworm.  

On June 1971 VA dermatolological examination, no skin disease was found.  
VA treatment records include an August 1987 report noting the Veteran's denial of having rashes.  A March 1990 report notes a five month history of right knee complaints and a diagnosis of right knee medial meniscus tear.  

VA treatment records also include an October 1997 report noting the Veteran's complaint of a rash on his sides, back, and groin.  The impression was trunk folliculitis.  A December 1997 report notes he had a history folliculitis and questionable tinea cruris.  The assessment was folliculitis, resolved, and tinea cruris, improving.  A May 1998 report noted the Veteran's complaint of a chronic rash with periodic flare-ups on his hands, legs, back, and chest.  On physical examination, there was a rash on his chest, elbows, wrist, hands, back, scalp and ears.  The assessment was tinea cruris, resolved, folliculitis, resolved, rule out eczema, and chronic dermatitis.  A later May 1998 report notes the Veteran had a 29 year history of pruritic eruptions on his arms, truck, and legs.  The assessment was questionable eczema.  May 1998 skin biopsy was suggestive of chronic dermatitis.  A June 1998 report notes his complaint of a new rash on his abdomen associated with pruritis.  The assessment was chronic dermatitis.  An August 1998 report notes his complaint of pruritic eruptions all over his body with continued flare-ups.  It was noted that numerous biopsies were performed with no definitive diagnosis.  The assessment was chronic dermatitis.  

SSA treatment records include a June 1998 Disability Determination form which shows the Veteran's primary diagnosis was right knee arthritis, and the secondary diagnosis was status post carpal tunnel release.  A September 1999 Disability Determination form shows the primary diagnosis was disorders of the back (discogenic and degenerative), and the secondary diagnosis was osteoarthritis and allied disorders.  

On September 1998 VA skin examination, the Veteran reported a 29 year history of constant pruritic eruption on the arms, chest, back and legs, with an intermittent eruption on the scrotum.  On physical examination, there were extensive erythematous follicular papules on the chest, left arm, back and thighs.  There was mild scaling of the elbows.  The diagnoses were recurrent chronic dermatitis and tinea cruris by history, with no evidence of active tinea cruris on examination.  The examiner noted that the etiology of the chronic dermatitis was yet to be determined using standard histologic and laboratory studies, but opined it was suggestive of dermatitis which has been ongoing.  

A January 1999 VA treatment record notes the Veteran has had degenerative joint disease (DJD) since he was 40 years old.  He complained of pain with his knees and shoulders.  X-rays revealed bilateral knee DJD.  The assessment was bilateral knee DJD and left shoulder pain.  A June 2000 report notes the Veteran has had twelve orthopedic procedures including knee replacements.  It was also noted that he has had a chronic rash since Vietnam and that dermatology did not know what it is but suspected psoriasis.  The assessment was that he most likely had psoriatic arthritis.  A December 2000 report notes the Veteran's complaint of skin problems since 1969.  The assessment was chronic dermatitis, rule out mycoses fungoides, rule out partially treated psoriasis.  A March 2001 report notes the Veteran's past medical history included psoriatic arthritis.  An August 2001 report shows an assessment of chronic dermatitis with maybe healing psoriasis.  

VA treatment records also include a January 2003 report noting the Veteran has a history of chronic dermatitis (possible psoriasis), psoriatic arthritis, and multiple orthopedic surgeries.  An August 2003 report notes he was being seen for a follow-up of pruritic chronic psoriasiform dermatitis since 1969, and arthritis.  The assessment was chronic psoriasiform dermatitis.  A July 2004 report notes the Veteran had a history of rheumatoid arthritis, osteoarthritis, and likely psoriatic arthritis.  A November 2005 report lists an assessment of chronic dermatitis.  It was noted that the distribution and appearance were not typical of psoriasis and that previous biopsies were not consistent with psoriasis, so it was not a psoriasiform dermatitis.  There was an assessment of intertrigo.  

On December 2005 VA skin examination, physical examination revealed erythematous plaques on the back, arms, excoriations involving approximately ten percent of the body surface.  The diagnosis was psoriasis, opined not to be related to a fungal infection.  

On December 2005 VA joint examination, it was noted that the Veteran has had arthritis for about 20 years in various joints, including his hands, wrist, knee, elbow, shoulder and ankles.  After physical examination of the Veteran and x-rays, the examiner provided diagnoses of rheumatoid arthritis of the hands, wrists, elbows, shoulders and knees; the ankles were normal.  The examiner opined that it was not at least as likely as not that the Veteran's psoriatic arthritis was related to his fungal rash in the scrotal area in service in October 1969.  The examiner explained that psoriasis is not caused by a fungal infection, but is an autoimmune disease.  Consequently, the rash in the scrotum in the service is unrelated to the psoriasis currently treated.  

VA treatment records include a January 2006 report with an assessment of chronic dermatitis, opined to be more likely than not, not related to military service.  June 2006 reports note the Veteran has presumed psoriatic arthritis as the pattern and damage is typical of psoriatic arthritis but dermatology doubts that his rash is truly psoriasis.  The assessment was psoriatic arthritis.  A December 2006 report notes an assessment of chronic dermatitis, and that the Veteran has had dermatitis for over 30 years, with no overt etiology, and not typical for psoriasis.  

At the August 2007 Travel Board hearing, the Veteran testified that during service he was treated, along with other servicemen, for a rash on both thighs, and that he has continued to suffer from this condition after service.  He stated that psoriatic arthritis and rheumatoid arthritis had been diagnosed.  

A February 2008 VA treatment record notes that the Veteran has had a chronic skin disease since his service in Vietnam.  It was further noted that the skin disease was not typical of psoriasis, but nonetheless he has a polyarthritis which is classic for psoriatic arthritis.  The assessment was psoriatic arthritis.  

March 2011 VA skin testing was consistent with mycosis fungoides; cutaneous T-cell lymphoma (CTCL) was diagnosed.  

In December 2011, the Board remanded the claims, in pertinent part, for additional VA examinations.  
On January 2012 VA skin examination, the Veteran reported that his skin condition started on the inside of his thighs while he was serving in Vietnam in 1969.  He reported that he was treated with solution and was told that it was a fungus.  Upon returning from Vietnam, the rash recurred and he was told that it was a heat rash.  The rash has been ongoing for numerous years with skin biopsies with inconclusive diagnoses until March 2011 when CTCL was diagnosed.  On physical examination, the back and flanks had mottled faint hyperpigmentation, the legs had scattered hyperpigmented macules and papules with central hypopigmentation, bilateral inguinal skin with mild pink erythema and scaling; the face, scalp, neck, and arms were clear.  The diagnosis was CTCL, proven by March 2011 skin biopsy.  The examiner noted that CTCL is a genetic condition and therefore not related to the Veteran's active duty service.  After a review of the Veteran's claims file and physical examination, the examiner noted that the Veteran has been diagnosed with psoriatic arthritis but there was no clinical evidence of psoriasis.  It was opined that it is less likely than not that the Veteran's CTCL is related to his active duty and exposure to Agent Orange as the condition is a genetic condition.  

On January 2012 VA joint examination, it was noted that the Veteran began to experience arthritis in the 1970s.  It was noted he has had multiple surgeries involving multiple areas of the body, and that he has DJD of various areas of the body as well.  The diagnosis was osteoarthritis - multiple x-rays showed severe degenerative arthritis.  The examiner opined that the Veteran's severe arthritis is degenerative arthritis.  Furthermore, since there is no psoriasis, there is no psoriatic arthritis.  It was further opined that the Veteran's degenerative arthritis was not related to his service or Agent Orange, but due to the aging process.  

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.   

Service connection may be granted for any disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disability, there must be medical, or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, are presumed to have been exposed to an herbicide agent therein, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  
The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included among the enumerated diseases [associated with a presumptive basis for establishing service connection] service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee, 34 F.3d at 1042.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Skin Disorder

At the outset, the Board notes that the claim of service connection for a skin disorder does not involve a disability claimed to have been incurred in combat.  Therefore, while the Veteran is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b), those provisions have no application in the matter at hand.  

The Veteran has had several skin disorders diagnosed.  His STRs reflect that while serving in Vietnam he was treated for a fungus-type scrotal area rash.  Moreover, he has submitted a statement from a self- identified fellow serviceman indicating he treated the Veteran for a fungal infection in Vietnam in March 1969.  While it was not determined whether or not the identified individual, D.A.B., was in fact a medic with the Veteran's unit, any skin complaints in service apparently resolved, as his skin was normal on clinical evaluation at separation.  To the extent that the Veteran attempts to substantiate his claim for service connection for a skin disorder by his more recent accounts of continuity of symptoms since service, the Board finds such accounts not credible.  They are contradicted by the more contemporaneous (and more probative) clinical data of record.  Specifically, VA examinations in October 1970 and June 1971 were negative for any skin abnormalities.  The earliest postservice clinical notation of a chronic skin disorder of record is dated in 1997 (with a history of such noted, with no further detail).  The Board finds the Veteran's recollection of continuous skin disorder symptoms since service, unsupported by any identification of treatment during the interval between December 1969 and 1997 and made in connection with a claim for compensation, to be self-serving, and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Significantly, the length of the interval between service and the initial postservice documentation of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  Consequently, service connection for a skin disorder on the basis that such disability became manifest in service and persisted, is not warranted.  

The Veteran alleges that his skin disorder may be causally related to his exposure to herbicides (to include Agent Orange) in service.  The law provides that, if a veteran was exposed to an herbicide agent during service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); see 75 Fed. Reg. 53,202, 53, 216 (Aug. 31, 2010).  

Although the Veteran served in Vietnam and is presumed to have been exposed to herbicides, none of his diagnosed skin disorders is listed among the enumerated (in 38 C.F.R. § 3.309(e)) diseases considered related to Agent Orange exposure (for which service connection may be established on a presumptive basis under 38 U.S.C.A. § 1116); consequently, those presumptive provisions do not apply.  

As is noted above, a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee, 34 F.3d at 1042.  

The Board sought to resolve the conflict in the medical evidence regarding the nature and etiology of the Veteran's skin disorder by remanding the matter for another VA examination.  On January 2012 examination, the examining physician observed that while previous skin biopsies had been inconclusive, a March 2011 biopsy produced a definitive diagnosis of CTCL.  The examiner explained that CTCL is a genetic condition and therefore was not related to the Veteran's active duty service and his presumed exposure to Agent Orange.  Although the Veteran's treatment records include notations/references to dermatitis, psoriasis,  and other skin disorder diagnoses, the Board notes that such diagnoses were made on a tentative basis or based on history provided (and ultimately were disproved by the March 2011 diagnostic studies).  Consequently, the Board finds that the current skin disorder shown is CTCL.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive cannot be used to support a claim); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

CTCL was not manifested in service and the only competent evidence regarding its etiology, the opinion of the January 2012 VA examiner is to the effect that it is a genetic disorder, unrelated to service.  The January 2012 examination report reflects that the examiner was familiar with the Veteran's entire medical history; the opinion includes a detailed explanation of rationale with citation to supporting clinical data.  It is probative evidence in this matter.  Because there is no competent evidence to the contrary (i.e., indicating that the CTCL shown by biopsy is not genetic in nature or is somehow related to service) it is persuasive.   The Veteran's own opinions regarding the diagnosis and etiology of his skin disability are not probative evidence.  As was noted above, his allegations of continuous symptoms since service are not credible.  In the absence of continuity of symptoms the diagnosis and etiology of a skin disease such as CTCL are complex medical questions incapable of resolution by lay observation, and requiring medical expertise (and here conclusive diagnostic studies).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson with no demonstrated medical expertise, and does not cite to supporting factual data or medical (opinion or treatise) evidence.
In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's skin disorder, diagnosed as  CTCL, is in any way related to his service.  Accordingly, the appeal in this matter must be denied.  

Arthritis

It is not in dispute that the Veteran has a systemic arthritis (with involvement of the extremities and spine).  What he must still show to establish service connection for such arthritis, however characterized, is that it is either directly related to his service or (as alleged) was caused or aggravated by a service-connected disability.  The Veteran's STRs, including his December 1969 service separation examination, are silent for complaints, findings, treatment or diagnosis related to arthritis.  Consequently, service connection for arthritis on the basis that such disability became manifest in service and persisted is not warranted.  As there is also no competent evidence that arthritis was manifested in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumption (for arthritis).  Notably, the Veteran does not argue that his arthritis is directly related to his service.  See August 2004 claim for service connection.  

The Veteran's stated theory of entitlement to service connection for arthritis is that such disease (to include that he has psoriatic arthritis) is secondary to a service-connected skin disorder.  This decision in pertinent part (see discussion above) affirms the denial of service connection for a skin disorder.  Accordingly, a threshold legal requirement for establishing service connection for arthritis as secondary to a service-connected skin disorder is not met.  See 38 C.F.R. § 3.310.  There is no service-connected skin disorder to which the claimed arthritis may be related.  Accordingly, the secondary service connection theory of entitlement lacks legal merit, and the appeal in this matter must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

Service connection for a skin disorder is denied.  

Service connection for arthritis is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


